Citation Nr: 1532975	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  03-17 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A § 1151 for hallux abducto valgus of the right foot, partial right side paralysis, and memory loss due to VA medical treatment.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active military service from July 1973 to July 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2007, the Board issued a decision, which denied the Veteran's claim.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims, which, pursuant to a January 2009 Order, vacated the Board's decision and returned the Veteran's case to the Board for compliance with a joint motion for remand.  In June 2009 and February 2011, the Board remanded the case for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that further development is needed in this case.

In the February 2011 remand, the Board in part requested all relevant treatment records from the VA Medical Center in Seattle, Washington, from April 10, 2002, to January 9, 2008, to include the report of an MRI done on July 11, 2006, and the report of an electroencephalogram done on July 12, 2006.  

While the report of the electroencephalogram done on July 12, 2006, has been added to the claims file, the report of the MRI done on July 11, 2006, remains outstanding.  The record is also unclear whether the RO has satisfied its duty to obtain records from the Seattle VA Medical Center from April 10, 2002, to January 9, 2008.  While the record indicates that the RO may have attempted to obtain the treatment records, as the record stands, the treatment records are not in the claims file and there is no indication that they have been deemed unavailable.  Thus, the RO should attempt to obtain these records, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

After the treatment records are obtained, the claims file should be forwarded to the examiner who provided the January 2015 opinion for an addendum stating whether any change in the prior opinion in warranted.  The examiner should focus on the additional VA treatment records, medical treatises submitted by the Veteran's representative in July 2015, and any other evidence obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records from the VA Medical Center in Seattle, Washington, from April 10, 2002, to January 9, 2008, to include the report of an MRI done on July 11, 2006.

2.  Then, arrange for the Veteran's claims file to be reviewed by the examiner who provided the January 2015 opinion for an addendum stating whether any change in the prior opinion in warranted.  The examiner should focus on the additional VA treatment records, medical treatises submitted by the Veteran's representative in July 2015, and any other evidence obtained on remand.

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

